DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/12/22 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4, the term “intermediate wax” is indefinite, as it is unclear what specifically the meets and bounds of the claim term encompass.  Specifically, it is unclear what would or would not be considered an “intermediate wax”.  Although the specification discloses the term, it does not provide guidance as to when a wax is considered “intermediate” as opposed to paraffin or other.  Clarification is required.  
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 15 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Regarding claim 15, the claim specifies that the olefin-based elastomer is a polyolefin.  This does not limit the term “olefin-based elastomer” as the elastomers listed above are polymers.  It is unclear if Applicant intends for the claim to recite “propylene” as in claim 10.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-4, 7-9, 11-15, 17-18 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kanbara et al (JP2009/084326A) as evidenced by Kanbara et al (JP 2003/019240A; hereafter Kanbara ‘240) in view of Lewis et al (US 2010/0028829 A1), as evidenced by Conrad (“Styrene-Ethylene-Butylene-Styrene Thermoplastic Elastomer (SEBS)”, 2021).
Regarding claims 1-4, 7-9 and 11, Kanbara et al discloses a dental tray (e.g. mouth guard), comprising: a composition comprising greater than 40% and up to 95% by weight of a wax component selected from petroleum wax and distilled wax (e.g. paraffin or microcrystalline, see below) and a thermoplastic elastomer blended with the wax component, wherein the composition is formed into a barrier layer (e.g. a sheet or wall or layer of formed mouth guard, see Kanbara abstract and machine translation, page 2, paragraphs 2, 5-8, 10-12 and page 3, paragraphs 2-3, 5 and 7), and wherein the thermoplastic elastomer component is an olefin based elastomer (see page 2, paragraph 5), and wherein the dental tray is thermally stable to a temperature of at least 40 degrees C (Kanbara page 2, paragraphs 10 and 11 disclose softening at 150 degrees C).  Kanbara et al additionally teaches wherein the wax comprises paraffin wax or microcrystalline wax (see page 2, paragraph 7 citing to waxes disclosed in Kanbara ‘240, which at page 2, paragraph 6 discloses the use of both paraffin and/or microcrystalline waxes; additionally see citations above of Kanbara teaching paraffin wax; per claims 2-3); wherein the wax component comprises intermediate wax (see citations to Kanbara ‘240 and Kanbara regarding claims 2-3, discloses that the wax composition can comprise multiple of the disclosed waxes (e.g. “at least one”); the Examiner interprets a mixed wax comprising two or more waxes as an intermediate wax, as best understood by the Examiner; per claim 4); wherein the wax component is homogenously blended with the thermoplastic elastomer (see Kanbara, page 2, paragraphs 10 and page 3, paragraphs 2-3 ; per claim 7); wherein the thermoplastic elastomer is included in a range of 5% to less than 60% by weight (see Kanbara, page 2, paragraph 2; per claim 8); wherein the wax is included in a range of 50% to 93% by weight and the thermoplastic elastomer is included in a range of 7% to 50% by weight (see Kanbara, page 2, paragraph 2; per claim 9); and wherein a dental treatment composition is adjacent or impregnated within the barrier layer (see Kanbara, page 2, paragraph 8; antibacterial agent; per claim 11).  Kanbara, however, while disclosing the genus of olefin based thermoplastic elastomers, does not specifically teach that the olefin-based elastomer is selected from the group consisting of ethylene, propylene and butylene-based elastomers as required. 
Lewis et al, however, teaches a dental tray (100) formed at least in part from a butylene-based polyolefin elastomer (see [0054]; SEBS TPE).  Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the device of Kanbara to specifically include Lewis’ butylene-based polyolefin elastomer, as such modification would provide for optimized thermal stability, chemical resistance, abrasion resistance and comfort, improving fit and durability of the device (as evidenced by Conrad, see above).  Additionally, the Examiner notes that a prima facie case of obviousness exists between a disclosed genus and a species of that genus (see MPEP 2144.08).  
Regarding the limitation of the tray being plastically deformable at room temperature, the Examiner notes that the prior art combination above results in a dental tray formed from the same materials, at the same weight percentages (ratios) as claimed.  Accordingly, one of ordinary skill in the art would recognize the prior art combination tray to have the same physical and material properties as the claimed tray.  As such the Examiner maintains that an identical tray, formed of the same materials, at the same ratios as claimed is capable of performing the functional language as claimed, that is capable of plastically deforming at room temperature, at least to some degree, with an appropriate applied force.  Further, the Examiner notes that Kanbara ‘240 teaches that such compositions are capable of plastically deforming at room temperature to at least to some degree, even if difficult (see Kanbara ‘240 page 1, paragraphs 6-7).  Still further, Kanbara discloses that plasticizers can be added to the material of the dental tray as desired (see page 2, paragraph 8).  Kanbara therefore discloses an embodiment including plasticizers in an appropriate amount making the device even more plastically deformable at room temperature given an appropriately sized and directed force.  As such, the Examiner maintains that the device of the prior art combination is capable of performing the functional language as claimed. 
Regarding claims 12-15, according to a first interpretation, Kanbara discloses a dental treatment device, comprising: a strip (e.g. formed sheet of composition, see citations above) formed from a composition comprising a wax component selected from petroleum wax and distilled wax (see citations above) and a thermoplastic elastomer component, wherein the wax component comprises greater than 40% and up to 95% by weight of the composition; and a dental treatment composition adjacent to or impregnated within the strip (see Kanbara, citations above), and wherein the thermoplastic elastomer component is an olefin based elastomer (see page 2, paragraph 5), and wherein the strip is thermally stable at a temperature up to at least 40 degrees C (see citations above).  Kanbara additionally teaches wherein the wax component comprises at least one of paraffin or microcrystalline wax (see explanation above; per claim 13); wherein the strip is initially flat and sufficiently flexible to be placed over at least a portion of a user’s teeth (e.g. sheets are initially flat, and Kanbara’s sheet is capable of being used as such, as it is the same material, and disclosed to be flexible and malleable; additionally can be heated to become more flexible and ease placement over the teeth; see citations above; per claim 14); and wherein the olefin based elastomer comprises a polyolefin based elastomer (see Kanbara, citations and explanation above; per claim 15).  Kanbara, however, while disclosing the genus of olefin based thermoplastic elastomers, does not specifically teach that the olefin-based elastomer is selected from the group consisting of ethylene, propylene and butylene-based elastomers as required. 
Lewis et al, however, teaches a dental tray/strip (100) formed at least in part from a butylene-based polyolefin elastomer (see [0054]; SEBS TPE).  Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the device of Kanbara to specifically include Lewis’ butylene-based polyolefin elastomer, as such modification would provide for optimized thermal stability, chemical resistance, abrasion resistance and comfort, improving fit and durability of the device (as evidenced by Conrad, see above).  Additionally, the Examiner notes that a prima facie case of obviousness exists between a disclosed genus and a species of that genus (see MPEP 2144.08).  
Regarding the limitation of the device being plastically deformable at room temperature, the Examiner notes that the prior art combination above results in a dental tray/strip formed from the same materials, at the same weight percentages (ratios) as claimed.  Accordingly, one of ordinary skill in the art would recognize the prior art combination tray/strip to have the same physical and material properties as the claimed tray/strip.  As such the Examiner maintains that an identical tray/strip, formed of the same materials, at the same ratios as claimed is capable of performing the functional language as claimed, that is capable of plastically deforming at room temperature, at least to some degree, with an appropriate applied force.  Further, the Examiner notes that Kanbara ‘240 teaches that such compositions are capable of plastically deforming at room temperature to at least to some degree, even if difficult (see Kanbara ‘240 page 1, paragraphs 6-7).  Still further, Kanbara discloses that plasticizers can be added to the material of the dental tray/strip as desired (see page 2, paragraph 8).  Kanbara therefore discloses an embodiment including plasticizers in an appropriate amount making the device even more plastically deformable at room temperature given an appropriately sized and directed force.  As such, the Examiner maintains that the device of the prior art combination is capable of performing the functional language as claimed. 
Regarding claims 17-18 and 20, Kanbara et al discloses a method of manufacturing a dental treatment device (e.g. sheet of material or mouth guard formed therefrom), comprising: blending (e.g. heated and kneaded, see citations above) a wax component selected from petroleum and distilled wax (see above) and a thermoplastic elastomer component to form a composition comprising greater than 40% and up to 95% by weight of the wax component; and forming the composition into a dental treatment tray or strip that is sized and configured to be placed over at least a portion of a user's teeth (e.g. mouth guard or sheet, see citations and explanation above), and wherein the thermoplastic elastomer component is an olefin based elastomer (see page 2, paragraph 5); and wherein the tray or strip is thermally stable at a temperature up to at least 40 degrees C (see citations above).  Kanbara further discloses wherein the wax component comprises at least one of paraffin and microcrystalline wax (see Kanbara, citations and explanation above; per claim 18); and further comprising disposing a dental treatment composition on at least one region of the tray or strip (e.g. antibacterial agent incorporated therein, see Kanbara, citations above; per claim 20).  Kanbara, however, while disclosing the genus of olefin based thermoplastic elastomers, does not specifically teach that the olefin-based elastomer is selected from the group consisting of ethylene, propylene and butylene-based elastomers as required. 
Lewis et al, however, teaches a dental tray/strip (100) formed at least in part from a butylene-based polyolefin elastomer (see [0054]; SEBS TPE).  Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the method of Kanbara to specifically include Lewis’ butylene-based polyolefin elastomer, as such modification would provide for optimized thermal stability, chemical resistance, abrasion resistance and comfort, improving fit and durability of the device (as evidenced by Conrad, see above).  Additionally, the Examiner notes that a prima facie case of obviousness exists between a disclosed genus and a species of that genus (see MPEP 2144.08).  
Regarding the limitation of the device being plastically deformable at room temperature, the Examiner notes that the prior art combination above results in a dental tray/strip formed from the same materials, at the same weight percentages (ratios) as claimed.  Accordingly, one of ordinary skill in the art would recognize the prior art combination tray/strip to have the same physical and material properties as the claimed tray/strip.  As such the Examiner maintains that an identical tray/strip, formed of the same materials, at the same ratios as claimed is capable of performing the functional language as claimed, that is capable of plastically deforming at room temperature, at least to some degree, with an appropriate applied force.  Further, the Examiner notes that Kanbara ‘240 teaches that such compositions are capable of plastically deforming at room temperature to at least to some degree, even if difficult (see Kanbara ‘240 page 1, paragraphs 6-7).  Still further, Kanbara discloses that plasticizers can be added to the material of the dental tray/strip as desired (see page 2, paragraph 8).  Kanbara therefore discloses an embodiment including plasticizers in an appropriate amount making the device even more plastically deformable at room temperature given an appropriately sized and directed force.  As such, the Examiner maintains that the device of the prior art combination is capable of performing the functional language as claimed. 
Claims 5 and 12-16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kanbara et al in view of Lewis, as combined above, in view of Maurello (US 2014/0196725).
Regarding claim 5, Kanbara/Lewis discloses that the device is a dental tray (e.g. mouth guard) but does not explicitly teach that the tray comprises at least one sidewall and a bottom wall adjacent to and extending laterally from the at least one sidewall as required. 
Maurello, however, teaches a mouth guard which comprises at least one sidewall (vertical wall) and a bottom wall (horizontal wall) adjacent to and extending laterally from the at least one sidewall as required (see Fig. 1).  Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the device of Kanbara/Lewis to include Maurello’s mouth guard structure, as such modification would protect and contact the lateral and occlusal surfaces of the teeth, and provide necessary structure to support the mouth guard construction.  
Regarding claims 12-16, according to an alternate interpretation (e.g. embodiment of Kanbara which does not include the treatment composition impregnated within the strip), Kanbara discloses a dental treatment device, comprising: a strip formed from a composition comprising a wax component selected from petroleum and distilled wax, and a thermoplastic elastomer component, wherein the wax component comprises greater than 40% and up to 95% by weight of the composition, and wherein the TPE is an olefin based elastomer; and wherein the device is thermally stable at a temperature up to at least 40 C (see citations and explanations above; per claim 12); wherein the wax component comprises at least one of paraffin and microcrystalline wax (see citations and explanations above; per claim 13); wherein the strip is initially flat and sufficiently flexible to be placed over at least a portion of a user’s teeth (see citations and explanations above; per claim 14); wherein the olefin based elastomer comprises a polyolefin based elastomer (see citations and explanations above; per claim 15); but does not teach wherein the device comprises a treatment composition adjacent to or impregnated within the strip in the form of a bleaching agent as required.  Additionally, Kanbara, however, while disclosing the genus of olefin based thermoplastic elastomers, does not specifically teach that the olefin-based elastomer is selected from the group consisting of ethylene, propylene and butylene-based elastomers as required. 
Lewis et al, however, teaches a dental tray/strip (100) formed at least in part from a butylene-based polyolefin elastomer (see [0054]; SEBS TPE).  Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the device of Kanbara to specifically include Lewis’ butylene-based polyolefin elastomer, as such modification would provide for optimized thermal stability, chemical resistance, abrasion resistance and comfort, improving fit and durability of the device (as evidenced by Conrad, see above).  Additionally, the Examiner notes that a prima facie case of obviousness exists between a disclosed genus and a species of that genus (see MPEP 2144.08).  
Regarding the limitation of the device being plastically deformable at room temperature, the Examiner notes that the prior art combination above results in a dental tray/strip formed from the same materials, at the same weight percentages (ratios) as claimed.  Accordingly, one of ordinary skill in the art would recognize the prior art combination tray/strip to have the same physical and material properties as the claimed tray/strip.  As such the Examiner maintains that an identical tray/strip, formed of the same materials, at the same ratios as claimed is capable of performing the functional language as claimed, that is capable of plastically deforming at room temperature, at least to some degree, with an appropriate applied force.  Further, the Examiner notes that Kanbara ‘240 teaches that such compositions are capable of plastically deforming at room temperature to at least to some degree, even if difficult (see Kanbara ‘240 page 1, paragraphs 6-7).  Still further, Kanbara discloses that plasticizers can be added to the material of the dental tray/strip as desired (see page 2, paragraph 8).  Kanbara therefore discloses an embodiment including plasticizers in an appropriate amount making the device even more plastically deformable at room temperature given an appropriately sized and directed force.  As such, the Examiner maintains that the device of the prior art combination is capable of performing the functional language as claimed. 
Maurello, however, teaches a mouth guard comprising strips of material (e.g. vertical or horizontal sidewalls) which can have a dental bleaching agent adjacent thereto (see [0010]).  Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the device of Kanbara/Lewis to include Maurello’s dental bleaching adjacent disposed adjacent the strip, as such modification would allow for treatment of the teeth while the user wears the mouth guard for alternative purposes, shortening a necessary treatment time.  
Claim 6 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kanbara in view of Lewis, as combined above, further in view of Nevada State Athletic Commission (“Mouth Guard Study”, 2008; hereafter Nevada).
Regarding claim 6, Kanbara/Lewis, as combined above, does not specifically disclose wherein the barrier layer (tray) has a thickness of 0.025-1.5 mm as required.  
Nevada, however, teaches that barrier layers in the form of trays for mouthguards, like the Kanbara device, should be formed with a minimum thickness of 1-1.5 mm (see page 7), within the claimed range of 0.025-1.5 mm.  Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the device of Kanbara/Lewis to include Nevada’s thickness, as such modification would provide optimized protection and comfort for the user (see Nevada, pages 2 and 8).  
Claim 19 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kanbara et al in view of Lewis, as combined above, further in view of McLean et al (US 2011/0171605 A1) and Nevada.
Regarding claim 19, Kanbara/Lewis teaches all the limitations of the claimed invention, including wherein the composition is heated and molded to form a strip (see citations above), but does not explicitly teach thermoforming, or wherein the tray has a thickness of 0.025-1.5 mm as required. 
McLean et al, however, teaches a similar dental treatment device which is formed by thermoforming (see [0105]).  Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the method of Kanbara/Lewis to include McLean’s step of thermoforming, as such modification would make use of an old and well-known shaping procedure and result in improved quality of fit and customization of the device on the patient’s teeth.  
Nevada, however, teaches that barrier layers in the form of trays for mouthguards, like the Kanbara device, should be formed with a minimum thickness of 1-1.5 mm (see page 7), within the claimed range of 0.025-1.5 mm.  Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the method of Kanbara/Lewis/McLean to include Nevada’s thickness, as such modification would provide optimized protection and comfort for the user (see Nevada, pages 2 and 8).  
Claims 1-4, 7-15, 17-18 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kanbara et al (JP2009/084326A) as evidenced by Kanbara et al (JP 2003/019240A; hereafter Kanbara ‘240) in view of Elkin et al (US 2012/0325224 A1), as evidenced by ExxonMobil (“Vistamaxx performance polymers, 2022).
Regarding claims 1-4, and 7-11, Kanbara et al discloses a dental tray (e.g. mouth guard), comprising: a composition comprising greater than 40% and up to 95% by weight of a wax component selected from petroleum and distilled wax (see citations above and below) and a thermoplastic elastomer blended with the wax component, wherein the composition is formed into a barrier layer (e.g. a sheet or wall or layer of formed mouth guard, see Kanbara abstract and machine translation, page 2, paragraphs 2, 5-8, 10-12 and page 3, paragraphs 2-3, 5 and 7), and wherein the thermoplastic elastomer component is an olefin based elastomer (see page 2, paragraph 5), and wherein the device is thermally stable at a temperature up to at least 40 C (Kanbara page 2, paragraphs 10 and 11 disclose softening at 150 degrees C).    Kanbara et al additionally teaches wherein the wax comprises paraffin wax or microcrystalline wax (see page 2, paragraph 7 citing to waxes disclosed in Kanbara ‘240, which at page 2, paragraph 6 discloses the use of both paraffin and microcrystalline waxes; additionally see citations above of Kanbara teaching paraffin wax; per claims 2-3); wherein the wax component comprises intermediate wax (see citations to Kanbara ‘240 and Kanbara regarding claims 2-3, discloses that the wax composition can comprise multiple of the disclosed waxes (e.g. “at least one”); the Examiner interprets a mixed wax comprising two or more waxes as an intermediate wax, as best understood by the Examiner; per claim 4); wherein the wax component is homogenously blended with the thermoplastic elastomer (see Kanbara, page 2, paragraphs 10 and page 3, paragraphs 2-3 ; per claim 7); wherein the thermoplastic elastomer is included in a range of 5% to less than 60% by weight (see Kanbara, page 2, paragraph 2; per claim 8); wherein the wax is included in a range of 50% to 93% by weight and the thermoplastic elastomer is included in a range of 7% to 50% by weight (see Kanbara, page 2, paragraph 2; per claim 9); and wherein a dental treatment composition is adjacent or impregnated within the barrier layer (see Kanbara, page 2, paragraph 8; antibacterial agent; per claim 11).  Kanbara, however, while disclosing the genus of olefin based thermoplastic elastomers, does not specifically teach that the olefin-based elastomer is selected from the group consisting of ethylene, propylene and butylene-based elastomers as required. 
Elkin et al, however, teaches a dental tray (20) formed at least in part from a propylene-based polyolefin elastomer (see [0047]; Vistamaxx).  Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the device of Kanbara to specifically include Elkins’ propylene-based polyolefin elastomer, as such modification would provide for optimized toughness, softness, elasticity and flexibility improving fit and durability of the device (as evidenced by ExxonMobil, see above).  Additionally, the Examiner notes that a prima facie case of obviousness exists between a disclosed genus and a species of that genus (see MPEP 2144.08).  
Regarding the limitation of the device being plastically deformable at room temperature, the Examiner notes that the prior art combination above results in a dental tray/strip formed from the same materials, at the same weight percentages (ratios) as claimed.  Accordingly, one of ordinary skill in the art would recognize the prior art combination tray/strip to have the same physical and material properties as the claimed tray/strip.  As such the Examiner maintains that an identical tray/strip, formed of the same materials, at the same ratios as claimed is capable of performing the functional language as claimed, that is capable of plastically deforming at room temperature, at least to some degree, with an appropriate applied force.  Further, the Examiner notes that Kanbara ‘240 teaches that such compositions are capable of plastically deforming at room temperature to at least to some degree, even if difficult (see Kanbara ‘240 page 1, paragraphs 6-7).  Still further, Kanbara discloses that plasticizers can be added to the material of the dental tray/strip as desired (see page 2, paragraph 8).  Kanbara therefore discloses an embodiment including plasticizers in an appropriate amount making the device even more plastically deformable at room temperature given an appropriately sized and directed force.  As such, the Examiner maintains that the device of the prior art combination is capable of performing the functional language as claimed. 
Regarding claims 12-15, according to a first interpretation, Kanbara discloses a dental treatment device, comprising: a strip (e.g. formed sheet of composition, see citations above) formed from a composition comprising a wax component selected from petroleum and distilled wax and a thermoplastic elastomer component, wherein the wax component comprises greater than 40% and up to 95% by weight of the composition; and a dental treatment composition adjacent to or impregnated within the strip (see Kanbara, citations above), and wherein the thermoplastic elastomer component is an olefin based elastomer (see page 2, paragraph 5), and wherein the device is thermally stable up to 40 C (see above).  Kanbara additionally teaches wherein the wax component comprises at least one of paraffin or microcrystalline wax (see explanation above; per claim 13); wherein the strip is initially flat and sufficiently flexible to be placed over at least a portion of a user’s teeth (e.g. sheets are initially flat, and Kanbara’s sheet is capable of being used as such, as it is the same material, and disclosed to be flexible and malleable, and can be heated; see citations above; per claim 14); and wherein the olefin based elastomer comprises a polyolefin based elastomer (see Kanbara, citations and explanation above; per claim 15).  Kanbara, however, while disclosing the genus of olefin based thermoplastic elastomers, does not specifically teach that the olefin-based elastomer is selected from the group consisting of ethylene, propylene and butylene-based elastomers as required. 
Elkin et al, however, teaches a dental tray (20) formed at least in part from a propylene-based polyolefin elastomer (see [0047]; Vistamaxx).  Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the device of Kanbara to specifically include Elkins’ propylene-based polyolefin elastomer, as such modification would provide for optimized toughness, softness, elasticity and flexibility improving fit and durability of the device (as evidenced by ExxonMobil, see above).  Additionally, the Examiner notes that a prima facie case of obviousness exists between a disclosed genus and a species of that genus (see MPEP 2144.08).  
Regarding the limitation of the device being plastically deformable at room temperature, the Examiner notes that the prior art combination above results in a dental tray/strip formed from the same materials, at the same weight percentages (ratios) as claimed.  Accordingly, one of ordinary skill in the art would recognize the prior art combination tray/strip to have the same physical and material properties as the claimed tray/strip.  As such the Examiner maintains that an identical tray/strip, formed of the same materials, at the same ratios as claimed is capable of performing the functional language as claimed, that is capable of plastically deforming at room temperature, at least to some degree, with an appropriate applied force.  Further, the Examiner notes that Kanbara ‘240 teaches that such compositions are capable of plastically deforming at room temperature to at least to some degree, even if difficult (see Kanbara ‘240 page 1, paragraphs 6-7).  Still further, Kanbara discloses that plasticizers can be added to the material of the dental tray/strip as desired (see page 2, paragraph 8).  Kanbara therefore discloses an embodiment including plasticizers in an appropriate amount making the device even more plastically deformable at room temperature given an appropriately sized and directed force.  As such, the Examiner maintains that the device of the prior art combination is capable of performing the functional language as claimed. 
Regarding claims 17-18 and 20, Kanbara et al discloses a method of manufacturing a dental treatment device (e.g. sheet of material or mouth guard formed therefrom), comprising: blending (e.g. heated and kneaded, see citations above) a wax component selected from petroleum and distilled wax and a thermoplastic elastomer component to form a composition comprising greater than 40% and up to 95% by weight of the wax component; and forming the composition into a dental treatment tray or strip that is sized and configured to be placed over at least a portion of a user's teeth (e.g. mouth guard or sheet, see citations and explanation above), and wherein the thermoplastic elastomer component is an olefin based elastomer (see page 2, paragraph 5) and wherein the device is thermally stable at a temperature up to at least 40 C (see above).  Kanbara further discloses wherein the wax component comprises at least one of paraffin and microcrystalline wax (see Kanbara, citations and explanation above; per claim 18); and further comprising disposing a dental treatment composition on at least one region of the tray or strip (e.g. antibacterial agent incorporated therein, see Kanbara, citations above; per claim 20).  Kanbara, however, while disclosing the genus of olefin based thermoplastic elastomers, does not specifically teach that the olefin-based elastomer is selected from the group consisting of ethylene, propylene and butylene-based elastomers as required. 
Elkin et al, however, teaches a dental tray (20) formed at least in part from a propylene-based polyolefin elastomer (see [0047]; Vistamaxx).  Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the method of Kanbara to specifically include Elkins’ propylene-based polyolefin elastomer, as such modification would provide for optimized toughness, softness, elasticity and flexibility improving fit and durability of the device (as evidenced by ExxonMobil, see above).  Additionally, the Examiner notes that a prima facie case of obviousness exists between a disclosed genus and a species of that genus (see MPEP 2144.08).  
Regarding the limitation of the device being plastically deformable at room temperature, the Examiner notes that the prior art combination above results in a dental tray/strip formed from the same materials, at the same weight percentages (ratios) as claimed.  Accordingly, one of ordinary skill in the art would recognize the prior art combination tray/strip to have the same physical and material properties as the claimed tray/strip.  As such the Examiner maintains that an identical tray/strip, formed of the same materials, at the same ratios as claimed is capable of performing the functional language as claimed, that is capable of plastically deforming at room temperature, at least to some degree, with an appropriate applied force.  Further, the Examiner notes that Kanbara ‘240 teaches that such compositions are capable of plastically deforming at room temperature to at least to some degree, even if difficult (see Kanbara ‘240 page 1, paragraphs 6-7).  Still further, Kanbara discloses that plasticizers can be added to the material of the dental tray/strip as desired (see page 2, paragraph 8).  Kanbara therefore discloses an embodiment including plasticizers in an appropriate amount making the device even more plastically deformable at room temperature given an appropriately sized and directed force.  As such, the Examiner maintains that the device of the prior art combination is capable of performing the functional language as claimed. 
Claims 5 and 12-16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kanbara et al in view of Elkins, as combined above, in view of Maurello (US 2014/0196725).
Regarding claim 5, Kanbara/Elkins discloses that the device is a dental tray (e.g. mouth guard) but does not explicitly teach that the tray comprises at least one sidewall and a bottom wall adjacent to and extending laterally from the at least one sidewall as required. 
Maurello, however, teaches a mouth guard which comprises at least one sidewall (vertical wall) and a bottom wall (horizontal wall) adjacent to and extending laterally from the at least one sidewall as required (see Fig. 1).  Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the device of Kanbara/Elkin to include Maurello’s mouth guard structure, as such modification would protect and contact the lateral and occlusal surfaces of the teeth, and provide necessary structure to support the mouth guard construction.  
Regarding claims 12-16, according to an alternate interpretation (e.g. embodiment of Kanbara which does not include the treatment composition impregnated within the strip), Kanbara discloses a dental treatment device, comprising: a strip formed from a composition comprising a wax component selected from petroleum and distilled wax (see above) and a thermoplastic elastomer component, wherein the wax component comprises greater than 40% and up to 95% by weight of the composition, and wherein the TPE is an olefin based elastomer, and wherein the device is thermally stable up to at least 40 C (see citations and explanations above; per claim 12); wherein the wax component comprises at least one of paraffin and microcrystalline wax (see citations and explanations above; per claim 13); wherein the strip is initially flat and sufficiently flexible to be placed over at least a portion of a user’s teeth (see citations and explanations above; per claim 14); wherein the olefin based elastomer comprises a polyolefin based elastomer (see citations and explanations above; per claim 15); but does not teach wherein the device comprises a treatment composition adjacent to or impregnated within the strip in the form of a bleaching agent as required.  Additionally, Kanbara, however, while disclosing the genus of olefin based thermoplastic elastomers, does not specifically teach that the olefin-based elastomer is selected from the group consisting of ethylene, propylene and butylene-based elastomers as required. 
Elkin et al, however, teaches a dental tray (20) formed at least in part from a propylene-based polyolefin elastomer (see [0047]; Vistamaxx).  Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the device of Kanbara to specifically include Elkins’ propylene-based polyolefin elastomer, as such modification would provide for optimized toughness, softness, elasticity and flexibility improving fit and durability of the device (as evidenced by ExxonMobil, see above).  Additionally, the Examiner notes that a prima facie case of obviousness exists between a disclosed genus and a species of that genus (see MPEP 2144.08).  
Regarding the limitation of the device being plastically deformable at room temperature, the Examiner notes that the prior art combination above results in a dental tray/strip formed from the same materials, at the same weight percentages (ratios) as claimed.  Accordingly, one of ordinary skill in the art would recognize the prior art combination tray/strip to have the same physical and material properties as the claimed tray/strip.  As such the Examiner maintains that an identical tray/strip, formed of the same materials, at the same ratios as claimed is capable of performing the functional language as claimed, that is capable of plastically deforming at room temperature, at least to some degree, with an appropriate applied force.  Further, the Examiner notes that Kanbara ‘240 teaches that such compositions are capable of plastically deforming at room temperature to at least to some degree, even if difficult (see Kanbara ‘240 page 1, paragraphs 6-7).  Still further, Kanbara discloses that plasticizers can be added to the material of the dental tray/strip as desired (see page 2, paragraph 8).  Kanbara therefore discloses an embodiment including plasticizers in an appropriate amount making the device even more plastically deformable at room temperature given an appropriately sized and directed force.  As such, the Examiner maintains that the device of the prior art combination is capable of performing the functional language as claimed. 
Maurello, however, teaches a mouth guard comprising strips of material (e.g. vertical or horizontal sidewalls) which can have a dental bleaching agent adjacent thereto (see [0010]).  Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the device of Kanbara/Elkin to include Maurello’s dental bleaching adjacent disposed adjacent the strip, as such modification would allow for treatment of the teeth while the user wears the mouth guard for alternative purposes, shortening a necessary treatment time.  
Claim 6 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kanbara in view of Elkin, as combined above, further in view of Nevada State Athletic Commission (“Mouth Guard Study”, 2008; hereafter Nevada).
Regarding claim 6, Kanbara/Elkin, as combined above, does not specifically disclose wherein the barrier layer (tray) has a thickness of 0.025-1.5 mm as required.  
Nevada, however, teaches that barrier layers in the form of trays for mouthguards, like the Kanbara device, should be formed with a thickness of 0.025-1.5 mm (see page 7).  Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the device of Kanbara/Elkin to include Nevada’s thickness, as such modification would provide optimized protection and comfort for the user (see Nevada, pages 2 and 8).  
Claim 19 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kanbara et al in view of Elkin, as combined above, further in view of McLean et al (US 2011/0171605 A1) and Nevada.
Regarding claim 19, Kanbara/Elkin teaches all the limitations of the claimed invention, including wherein the composition is heated and molded to form a strip (see citations above), but does not explicitly teach thermoforming, or wherein the tray has a thickness of 0.025-1.5 mm as required. 
McLean et al, however, teaches a similar dental treatment device which is formed by thermoforming (see [0105]).  Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the method of Kanbara/Elkin to include McLean’s step of thermoforming, as such modification would make use of an old and well-known shaping procedure and result in improved quality of fit and customization of the device on the patient’s teeth.  
Nevada, however, teaches that barrier layers in the form of trays for mouthguards, like the Kanbara device, should be formed with a thickness of 0.025-1.5 mm (see page 7).  Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the method of Kanbara/Elkin/McLean to include Nevada’s thickness, as such modification would provide optimized protection and comfort for the user (see Nevada, pages 2 and 8).  
Claim 21 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kanbara in view of Nevada.
Regarding claim 21, Kanbara et al discloses a dental treatment device (e.g. mouth guard), comprising: a composition comprising greater than 40% and up to 95% by weight of a wax component selected from petroleum and distilled wax and a thermoplastic elastomer blended with the wax component, wherein the composition is formed into a barrier layer in the form of a tray (e.g. a sheet or wall or layer of formed mouth guard, see Kanbara abstract and machine translation, page 2, paragraphs 2, 5-8, 10-12 and page 3, paragraphs 2-3, 5 and 7), and a dental treatment composition adjacent to or impregnated within the barrier layer (see page 2, paragraph 8; antibacterial agent), wherein the barrier layer is thermally stable up to at least 40 C (see above).  Kanbara does not specifically disclose wherein the barrier layer (tray) has a thickness of 0.025-1.5 mm as required.  
Nevada, however, teaches that barrier layers in the form of trays for mouthguards, like the Kanbara device, should be formed with a thickness of 0.025-1.5 mm (see page 7).  Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the device of Kanbara to include Nevada’s thickness, as such modification would provide optimized protection and comfort for the user (see Nevada, pages 2 and 8).  
Regarding the limitation of the device being plastically deformable at room temperature, the Examiner notes that the prior art combination above results in a dental tray/strip formed from the same materials, at the same weight percentages (ratios) as claimed.  Accordingly, one of ordinary skill in the art would recognize the prior art combination tray/strip to have the same physical and material properties as the claimed tray/strip.  As such the Examiner maintains that an identical tray/strip, formed of the same materials, at the same ratios as claimed is capable of performing the functional language as claimed, that is capable of plastically deforming at room temperature, at least to some degree, with an appropriate applied force.  Further, the Examiner notes that Kanbara ‘240 teaches that such compositions are capable of plastically deforming at room temperature to at least to some degree, even if difficult (see Kanbara ‘240 page 1, paragraphs 6-7).  Still further, Kanbara discloses that plasticizers can be added to the material of the dental tray/strip as desired (see page 2, paragraph 8).  Kanbara therefore discloses an embodiment including plasticizers in an appropriate amount making the device even more plastically deformable at room temperature given an appropriately sized and directed force.  As such, the Examiner maintains that the device of the prior art combination is capable of performing the functional language as claimed. 
Response to Arguments
Applicant's arguments filed 8/12/22 have been fully considered but they are not persuasive and additionally do not address the new grounds of rejection/interpretation above necessitated by Applicant’s amendments.
Applicant first argues the combinations of Kanbara/Lewis and Kanbara/Elkin, stating that Kanbara does not disclose a thermoplastic olefin-based elastomer as claimed.  However, the Examiner disagrees as Kanbara explicitly discloses the use of olefin based thermoplastic elastomers (see citations above).  Further, to the arguments against the combinations, Kanbara discloses the use of the genus of olefin-based materials which can be used, and does not limit or otherwise disparage or state that the materials in this genus (or any species thereof) are unsatisfactory for the intended use.  Additionally, Applicant’s arguments do not address the combinations as a whole and what would be taught and understood by one of ordinary skill in the art, based on the disclosure and teachings of the combined references.  Accordingly, Applicant has not provided any evidenced or fact-based reasons as to why the relied-on modifications would not have been obvious to one of ordinary skill, and appear to rely on mere opinion, unsupported by facts.  The Examiner does not agree with Applicant’s position for the reasons explained above.    
Next, Applicant argues the newly added limitations of the material being plastically deformable at room temperature.  Accordingly, the Examiner notes that the prior art combination above results in a dental tray/strip formed from the same materials, at the same weight percentages (ratios) as claimed.  Accordingly, one of ordinary skill in the art would recognize the prior art combination tray/strip to have the same physical and material properties as the claimed tray/strip.  As such the Examiner maintains that an identical tray/strip, formed of the same materials, at the same ratios as claimed is capable of performing the functional language as claimed, that is capable of plastically deforming at room temperature, at least to some degree, with an appropriate applied force.  Further, the Examiner notes that Kanbara ‘240 teaches that such compositions are capable of plastically deforming at room temperature to at least to some degree, even if difficult (see Kanbara ‘240 page 1, paragraphs 6-7).  Still further, Kanbara discloses that plasticizers can be added to the material of the dental tray/strip as desired (see page 2, paragraph 8).  Kanbara therefore discloses an embodiment including plasticizers in an appropriate amount making the device even more plastically deformable at room temperature given an appropriately sized and directed force.  As such, the Examiner maintains that the device of the prior art combination is capable of performing the functional language as claimed. The Examiner additionally notes that the arguments are not commensurate with the scope of the claims as any amount of deformation reads on the claim language, and the particular amount of deformation is not specified.  
Regarding the arguments to claim 12, the Examiner disagrees with Applicant’s positions and notes that a sheet with impregnated material can be interpreted as a strip as required, as could the sidewalls of the mouth tray.  
Regarding the combinations including the teachings of Maurello, it is unclear why the interpretation is traversed.  In addition to the position clearly explained and maintained above, the Examiner notes that when molded to the teeth, the strip would form around the teeth, meeting Applicant’s argued interpretation of the term (though not conceded by the Examiner).  
Finally, regarding Applicant’s arguments to the thickness of the device, the Examiner notes that such arguments are not persuasive as Nevada explicitly discloses a mouthguard with the thickness as claimed.  The arguments to the uniform thickness are not commensurate with the scope of the claims and the arguments ignore the explicit disclosure of Nevada, instead rely on inferences and opinion based thereon.  
Therefore, Applicant’s arguments have been fully considered but are not persuasive and additionally do not address the new grounds of rejection/interpretation above necessitated by Applicant’s amendments. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached PTO892 form.  US 20030205234 teaches a similar mouth tray to protect the teeth and deliver treatment compositions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD MORAN whose telephone number is (571)270-5349. The examiner can normally be reached Monday-Friday 7 AM-4 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EDWARD MORAN/Primary Examiner, Art Unit 3772